117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Stacy Lorraine CRITEL, Appellant,v.Curtis H. EVANS, County Judge, York Appeal from the UnitedStates County, NE;  James Truell;  Randy Stoll;  Charles W.Campbell, York Nebraska County Attorney;  Ron Dickerson;Ron Murtaugh;  Nebraska State Patrol, Crime Lab Pam Zilly;County of York, Sheriff Department;  Unknown Does, 1 to 99, Appellees.
No. 97-1573.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 2, 1997Filed:  July 21, 1997

Appeal from the United District Court for the District of Nebraska.
Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
PER CURIAM.


1
Stacy Lorraine Critel appeals from a final order of the United States District Court1 for the District of Nebraska, dismissing her complaint with prejudice for failing to comply with Federal Rule of Civil Procedure 8, and denying her motion for summary judgment.  We have carefully reviewed the record and we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska